        Case 4:20-cv-01253-CLM Document 13 Filed 03/04/21 Page 1 of 1                       FILED
                                                                                   2021 Mar-04 PM 03:32
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

AKIBA CANADY,                                   )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )    Civil Action No. 4:20-cv-01253
                                                )
KAPS & CO (USA) LLC, d/b/a                      )
KAPS & Co,                                      )
                                                )
      Defendant.                                )

                                 STRIKE ORDER

      Per discussions in the March 2, 2021 telephone conference, the court

STRIKES Defendant’s responsive pleading (doc. 3) and motion for judgment on

the pleadings (doc. 8) because they are improperly filed. “A corporation cannot

appear pro se in litigation and must be represented by counsel because it is an

artificial entity only able to act through its agents.” In re Rodriguez, 633 Fed. Appx.

524, 526 (11th Cir. 2015). As such, the court EXTENDS Defendant’s deadline to

file a responsive pleading to April 12, 2021.

      DONE and ORDERED this 4th day of March, 2021.


                                     _________________________________
                                       COREY L. MAZE
                                       UNITED STATES DISTRICT




                                          1
